Citation Nr: 1426274	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim.

In February 2013, the Board issued a decision denying service connection for hepatitis C.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand, which set aside the February 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.


FINDINGS OF FACT

Hepatitis C was first diagnosed years after the Veteran's separation from service, the only risk factor claimed is drug use in service, and nothing in the record suggests the Veteran's hepatitis C is etiologically linked to any incident of service other than the Veteran's drug abuse.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b) .

In this case, the duty to notify was satisfied by way of a November 2007 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, and lay statements have been obtained. 

The Veteran has not been afforded a VA examination for his hepatitis C because 
he does not contend and the evidence does not suggests that his hepatitis C is associated anything other than illegal drug use.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  

II. Analysis

The Veteran alleges that his currently diagnosed hepatitis C is related to intravenous drug use in service, and therefore, service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

It is not disputed that the Veteran is currently diagnosed with hepatitis C, as VA treatment notes dating from as early as February 1998 show a diagnosis and treatment for the condition.  During September 2007 VA treatment the Veteran reported that his hepatitis was first discovered in 1995.

It is also not disputed that the Veteran used drugs in service, as he competently and credibly reported drug use while in service in July 1974, during post-service VA treatment in March 2002, in his October 2007 application for VA compensation, and in a written statement in June 2010.  The Veteran has not alleged, and the record does not otherwise show, the existence of any other in-service risk factors for hepatitis C, other than drug use.  Indeed, the only specific in-service risk factor identified by the Veteran as being the cause of his hepatitis C is drug use, as detailed on his October 2007 application for compensation and in a June 2010 statement.  Moreover, during March 2002 VA treatment, the Veteran explicitly denied other risk factors such as transfusions or tattoos, but reported a positive history of intravenous drug use in the 1970s, cocaine use in the 1980s, and alcohol use until 1995.  

What is in dispute, however, is whether the Veteran's drug use in service can serve as the basis to award service connection for his hepatitis C.  Following a careful review of the record, the Board finds that the totality of the evidence shows the drug use in service was not isolated or infrequent, and amounted to drug abuse, thus precluding service connection.

In this regard, for claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a) (emphasis added).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs.  38 C.F.R. § 3.301(c)(3), (d).  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Id.  However, the regulation goes on to refer the reader to paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs.  

Pursuant to 38 C.F.R. § 3.301(d), an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For purposes of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (d) (emphasis added). 

The Veteran has reported the use of illegal drugs in service.  Service treatment records show that in July 1974, he reported moderate cannabis use, and it was recommended that he cut down.  In his October 2007 application for VA benefits, he reported that he was "treated for drug problems while stationed in Germany."  During VA treatment in March 2002 and August 2005, the Veteran reported a history of use of intravenous drugs, heroin, cocaine, marijuana, and hashes in the 1970s (and thereafter), and in September 2007, he reported heroin use in the early 1970s.  During April 2008 VA treatment, the Veteran stated that he "blames the service for putting him in with a group of guys using drugs and he got hepatitis C."  In a June 2010 written statement, the Veteran reported that he found comfort in drugs, and that his drug use "started out [] just to lift my spirits."  However, he continued that "the heroin & hash lead to opium & cocaine" and that is when his intravenous drug use began.  He further stated that "[it] lasted until I left on emergency leave."  

The Veteran's attorney's assertions that the Veteran's drug use was 1) isolated and infrequent, or not otherwise progressive, and 2) isolated to the period of his deployment to Germany, are contradicted by the Veteran's own statements and/or other evidence of record.  For example, regarding the attorney's first assertion, the Veteran's June 2010 statement perfectly describes drug use that is progressive in nature.  Specifically, he states that his drug use "started out [] just to lift my spirits" but that "the heroin & hash lead to opium & cocaine.  That['s] when [intravenous] drug use came in my life."  Notably, the Veteran did not assert that he simply tried intravenous drugs one or two times; rather, he stated that intravenous drugs "came into" his life, implying a continuing presence, at least for a period of time.  In this regard, the Veteran's reference to treatment for "drug problems" in service is less indicative of infrequent or isolated use, which would likely not be considered a "problem," and more indicative of addiction problems.  

Regarding the attorney's second assertion, the service treatment records and the Veteran's DD Form 214 show that the Veteran was stationed in Germany for one year and arrived sometime in June 1972.  Therefore, it can be logically concluded that his one year deployment ended sometime around June 1973.  However, as late as July 1974, the Veteran reported moderate cannabis use, contradicting the attorney's assertion that "the Veteran had an isolated period (his deployment to Germany) when he tried drugs."  That assertion is similarly contradicted by the Veteran's various accounts during VA treatment in March 2002, August 2005, and September 2007 of a history of heroin and cocaine use in the 1970s and 1980s, and cocaine use even into the 1990s.  

Competent and credible evidence establishes that the Veteran used illegal drugs 
in service, including heroin and cocaine, some of which were administered intravenously, and the Board finds that illegal drug use amounts to drug abuse.  38 C.F.R. § 3.301(c)(3), (d).  The Veteran has not contested his own reports of in-service illegal drug use, and his own reference to "drug problems" in his October 2007 application for benefits is indicative of abuse.  Further, the Veteran's June 2010 statement, indicating that he got "comfort" and used drugs to "lift his spirits," suggests that the Veteran used illegal drugs to, at least in part, enjoy their intoxicating effects.  Id.

The Board has considered whether the Veteran's hepatitis C is an organic disease that is a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs, as noted by the parties to the Joint Motion for Remand.  38 C.F.R. § 3.301(c).  However, there is no evidence in the service treatment records that the Veteran suffered from any disease or infections coinciding with the injection of drugs.  The Board also finds it somewhat contradictory that the appellant would argue that the drug use was not willful misconduct because it was "isolated" or "infrequent," but then claim entitlement on the basis that hepatitis C is an organic disease incurred coincident with "chronic use" of drugs.  The Board also points out that while the Veteran has alleged that his hepatitis C is related to isolated intravenous drug use during his one-year deployment to Germany, he has reported post service heroin and/or cocaine use in the 1970s, 1980s, and 1990s.  

Regardless, as the Board has determined that the Veteran's drug use in service constitutes drug abuse, hepatitis C resulting from drug abuse "shall not be deemed to have been incurred in the line of duty."  38 C.F.R. §§ 3.1(m), 3.301(d).  In this regard, while 38 C.F.R. § 3.301(c) suggests organic disease incurred coincident with the chronic use of drugs is not willful misconduct, the regulation then specifically directs the reader to 38 C.F.R. § 3.301(d) for purposes of determining service connection where a disability is a result of abuse of drugs.  As noted above, both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of drugs.  In short, hepatitis C was not shown in service, and the only in-service event claimed to have caused the hepatitis C diagnosed following service is his use of illegal drugs.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a).

To the extent that the Veteran has reported during December 2007 VA treatment and in a June 2010 statement that his drug use in service was due to depression or mental illness, the Board recognizes that compensation is not precluded for an alcohol or drug abuse disability secondary to a primary service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Here, however, the Veteran is not service connected for any other disability, and thus, cannot establish service connection on a secondary basis as a matter of law.  38 C.F.R. § 3.310.  Further, with the exception of a complaint of insomnia in July 1972 attributed to the Veteran's change in environment three weeks after arriving in Germany, service treatment records are completely silent for any other mental health or psychiatric complaints, despite evidence that the Veteran frequently visited sick call for other complaints.  

The Board also notes that the Veteran has provided somewhat inconsistent accounts as to underlying cause for his drug use.  For example, during early VA treatment, the Veteran recounted a lengthy history of drug use starting in the 1970s, but did not report that it was related to any depression or psychiatric symptoms.  Then, during December 2007 VA treatment, the Veteran reported that he found being overseas in Germany to be very emotionally stressful and that his younger brother died in a drowning accident while he was stationed there.  He returned stateside for his brother's funeral and then went AWOL, but eventually turned himself in.  He indicated that this was very difficult time for him and he became involved with drugs, suggesting that the drug involvement began coincident or after the brother's funeral.  In any event, in April 2008, the Veteran blamed his drug use on being assigned to a unit "with a group of guys using drugs," without any mention of any associated mental health reason for his drug use.  Then, in his June 2010 statement, the Veteran reported that his drug use began in Germany to lift his spirits, and that he felt relief when people started to associate with him.  He indicated that the drug use progressed and "lasted until [he] left on emergency leave," which suggests that his drug use ended when he returned stateside for the funeral.   However, as stated, a service treatment record in July 1974 documents moderate cannabis use.  Given the varying accounts, the Board accords little probative value to the Veteran's current assertion that his drug use was related to a psychiatric disorder. 

In sum, the only in-service risk factor for hepatitis C claimed by the Veteran is his drug use, which the Board finds constitutes drug abuse such that any disability arising therefrom is not in the line of duty.  Service connection for hepatitis C is therefore precluded on that basis.  38 C.F.R. § 3.301(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


